Case 1:19-cv-00434-CFC-CJB Document 187 Filed 04/27/20 Page 1 of 2 PageID #: 9972

                         MORRIS, NICHOLS, ARSHT               &   TUNNELL       LLP

                                      1201 N ORTH M ARKET S TREET
                                             P.O. B OX 1347
                                  W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
                                           (302) 658-3989 FAX
  JACK B. BLUMENFELD
  (302) 351-9291
  jblumenfeld@mnat.com


                                             April 27, 2020

  The Honorable Colm F. Connolly                                           VIA ELECTRONIC FILING
  United States District Court
    for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

           Re:      Pharmacyclics LLC, et al. v. Fresenius Kabi USA, LLC, et al.
                    C.A. No. 18-192 (CFC) (consolidated);
                    Pharmacyclics LLC, et al. v. Alvogen Pine Brook, LLC, et al.
                    C.A. No. 19-434 (CFC) (CJB)

  Dear Judge Connolly:

         Plaintiffs submit this letter in advance of the teleconference scheduled for tomorrow at noon,
  regarding trial length and structure.

          Trial in these Hatch-Waxman matters is currently set for October 13, 2020. Consolidated
  C.A. No. 18-192 concerns Sun, Zydus/Cadila, and Sandoz/Lek’s ANDAs for Plaintiffs’
  IMBRUVICA® capsule product. The thirty-month stay in that matter expires on May 13, 2021. C.A.
  No. 19-434 concerns Alvogen/Natco’s ANDA for Plaintiffs’ IMBRUVICA® tablet product. The
  thirty-month stay in that matter expires on or about July 17, 2021.

           Last week, Plaintiffs informed Defendants that Christopher Sipes, lead counsel for
  Pharmacyclics in this matter, recently had a Hatch-Waxman trial in the District of West Virginia
  (AstraZeneca AB et al. v. Mylan Pharmaceuticals Inc., C.A. No. 1:18CV193), rescheduled from this
  summer to October 13, 2020—the same day trial is set to begin in this matter. Covington & Burling
  LLP (representing the Plaintiffs in that action) initially requested a teleconference with the West
  Virginia Court to discuss extending the trial date in light of COVID-19 and the parties’ and Court’s
  schedules. Although the Court initially scheduled a teleconference to discuss these issues, it then
  cancelled the conference and reset the trial sua sponte for October 13 without discussing the parties’
  availability. As Mr. Sipes is also lead counsel in the West Virginia action, he promptly asked for the
  trial date in that matter to be moved in light of the trial date in this action. The Court denied the
  request, explaining that there was no other availability.

         The parties in these matters had a meet and confer call on April 24 to discuss this conflict and
  tomorrow’s teleconference. During that meet and confer, Plaintiffs asked if Defendants would join in
Case 1:19-cv-00434-CFC-CJB Document 187 Filed 04/27/20 Page 2 of 2 PageID #: 9973
  The Honorable Colm F. Connolly
  April 27, 2020
  Page 2

  a request to move the trial date. At least Defendant Zydus/Cadila has stated it does not agree with
  any proposal to move the trial date.

         We look forward to discussing these issues with your Honor tomorrow at noon.

                                                   Respectfully,

                                                   /s/ Jack B. Blumenfeld

                                             Jack B. Blumenfeld (#1014)
  JBB/dlw
  cc:   All Counsel of Record (via CM/ECF and e-mail)
